Citation Nr: 1109837	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  07-01 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability evaluation in excess of 10 percent for the service-connected spinal stenosis, L2-3.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran had honorable active service from April 1999 to January 2005.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran requested to appear at a personal hearing at the RO before a Decision Review Officer, as well as at a travel Board hearing before a Veterans Law Judge sitting at the RO.  The DRO hearing was scheduled for January 2008, but the Veteran failed to report to the hearing and did not provide good cause for his failure to report.  Similarly, the travel board hearing was subsequently scheduled for December 2009; however, the Veteran once again failed to report without good cause.  In light of the foregoing, the Veteran's requests to appear for personal hearings are deemed withdrawn.  

The appeal was initially before the Board in April 2010, at which time it was remanded back to the RO, via the Appeals Management Center (AMC) for additional development of the record.  After substantial completion of the requested development, to the extent possible, the case was returned to the Board for appellate disposition.  


FINDINGS OF FACT

1.  The Veteran's service-connected spinal stenosis of the lumbar spine has been manifested by functional impairment that equates to forward flexion limited to no less than 90 degrees, extension limited to no less than 30 degrees, bilateral lateral flexion to no less than 25 degrees, and bilateral rotation to no less than 30 degrees, during the entire appeal period.

2.  At no time during the appeal period has the service-connected spinal stenosis of the lumbar spine been productive of ankylosis of the spine; or muscle spasm or guarding severe enough to result in abnormal spinal contour; and, incapacitating episodes of intervertebral disc syndrome have a total duration of at least two weeks during a 12 month period have never been shown.  


CONCLUSION OF LAW

The criteria for the assignment of a disability rating in excess of 10 percent for the service-connected spinal stenosis of the lumbar spine, L2-3 have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5103A (West 2002); 38 C.F.R. §§ 3.655, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5237-5243 (in effect since September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letters dated in March 2006.  These notifications substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  Then, in a subsequent letter sent to the Veteran in August 2008, the RO provided the Veteran with the specific rating criteria pertaining to rating disabilities of the spine.  

The notices provided to the Veteran over the course of the appeal provided all information necessary for a reasonable person to understand what evidence and/or information was necessary to substantiate the claim.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

Importantly, the Veteran requested hearings before a DRO at the RO, and before a Veterans Law Judge, however he failed to report to both of those hearings.  Similarly, the matter was remanded in April 2010 for additional development of the record, which was to include a VA examination that was scheduled on his behalf to assess the current nature, extent and severity of the service-connected spinal stenosis, L2-3; however, the Veteran failed to report to the examination and, to date, has not provided good cause for his failure to report.  In this regard, there is no indication that the Veteran is not receiving notice of the scheduled hearings or scheduled examinations.  In a statement received at the RO in August 2009, the Veteran specifically noted his most recent mailing address and the record reflects that the notification of the Board hearing and the April 2010 examination were sent to the address supplied by the Veteran.  Furthermore, these notices were not returned as undeliverable.  Significantly, VA's duty to assist is not a one-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where his own actions are essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 191 (1991).  

The April 2010 remand instructions also requested that all magnetic resonance imaging (MRI) reports of the Veteran's spine be obtained and associated with the claims file.  No such reports were obtained, presumably because no such reports could be located; however, a VA examiner in July 2007 noted that MRI results revealed "fairly severe spinal stenosis at 2-3 level."  Given the examiner's notation, and the fact that attempts were made to obtain the actual magnetic resonance imaging (MRI) report, it is therefore conceded that the Veteran indeed has severe spinal stenosis at L2-3, and no further attempts to obtain MRI reports would serve any useful purpose.  As explained in greater detail below, the criteria are not met for the assignment of a higher rating, even with consideration of magnetic resonance imaging (MRI) evidence confirming severe spinal stenosis at L2-3.  

In this regard, the agency of original jurisdiction (AOJ) substantially complied with the April 2010 remand orders, to the extent possible, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  







II.  Increased Ratings - Spine

The Veteran seeks a rating in excess of 10 percent for the service-connected spinal stenosis of the lumbar spine, L2-3.  

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

It is appropriate to consider whether separate ratings should be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected DDD is rated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Disabilities of the spine, such as lumbosacral strain (Diagnostic Code 5237), spinal stenosis (Diagnostic Code 5238) or degenerative arthritis of the spine (Diagnostic Code 5242), for example, are to be rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  Under the rating formula in effect since September 2003, intervertebral disc syndrome should be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.

Under the General Rating Formula for Diseases and Injuries of the Spine, as it applies to the lumbar spine, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of height.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is assigned for unfavorable ankylosis of the entire spine.

Note 1 under The General Rating Formula provides for separate evaluations for any associated objective neurologic abnormalities.

Note (2): (See also Plate V.) For VA compensation purposes, normal flexion of the thoracolumbar is zero to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.

According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent evaluation is assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.

Note (1): For purposes of evaluations under 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.

Traumatic arthritis, under Diagnostic Code 5010 is to be rated on limitation of motion of the affected parts, as arthritis degenerative.  Diagnostic Code 5003, degenerative arthritis, requires rating according to the limitation of motion of the affected joints, if such would result in a compensable disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent rating is assigned for arthritis with x-ray involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is assigned for arthritis with x-ray evidence of involvement of 2 or more major joints or 2 or more major joint groups, with occasional incapacitating exacerbations.  The regulations pertaining to arthritis have not been amended.

In addition to the criteria above, any associated radiculopathy of the lower extremity can be separately rated under 38 C.F.R. § 4.124A, Diagnostic Code 8520 for paralysis of the sciatic nerve.  A 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is assigned for moderately severe incomplete paralysis.  A 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy.  An 80 percent rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a.

At the outset, the Veteran failed to appear to the VA examination scheduled for April 2010.  This examination was specifically scheduled pursuant to the April 2010 Board remand instructions.  Regulations state that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record; however, when the examination is scheduled in conjunction with a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  While the Veteran failed to report to the most recently scheduled examination in conjunction with his claim for increase, the record shows that the Veteran did appear for previously scheduled examinations conducted throughout the course of the appeal.  As such, the evidence from those examinations, as well as outpatient records dated during the course of the appeal, must now serve as the basis for this decision.  

VA outpatient treatment records dating from April 2005 through September 2005 reveal that the Veteran had full range of motion of the spine.  

At VA examination in July 2006, the Veteran reported that his back pain was about the same as previously noted, but reported that his numbness of lateral right lower extremity was increasing.  The examiner noted the Veteran's complaints of daily numbness, but indicated that his complaints were unrelated to the claimed disability.  The Veteran reported flare-ups of back symptoms every five to six months that lasted two to three days.  These flare-ups consisted of increased pain on movement, but without loss of motion.  There was no spasm and pain was moderate.  The pain radiated down the right leg.  The examiner noted that the Veteran had lost 4 days total due to the intervertebral disc syndrome at L2-3, which was noted on magnetic resonance imaging (MRI) of 2003.  Inspection of the spine was normal, as was the Veteran's gait.  Measurement of the Veteran's thighs and calves were the same.  The only abnormal spine curvature was a mild lumbar lordosis.  There was no ankylosis of the spine and no objective evidence of muscle spasm at any part of the spine except for mild spasm noted at the right lumbar sacrospinalis.  

The examiner specifically noted that the muscle spasm and/or guarding was not severe enough to be responsible for abnormal gait or abnormal spinal contour.  Range of motion was within normal limits with flexion from 0 to 90 degrees, extension from 0 to 30 degrees, lateral flexion from 0 to 30 degrees bilaterally and lateral rotation from 0 to 30 degrees bilaterally.  There was no additional limitation of motion on repetitive use or due to pain, fatigue, weakness or lack of endurance.  

Motor and sensory examination was normal.  

Imaging studies revealed osteophyte encroaching on neural foramen L2-3, mild facet changes were noted also.  There was slight disc space narrowing at L2-3.  The diagnosis was spinal stenosis L2-3, degenerative joint and degenerative disc disease with spinal stenosis (by MRI) at L2-3.  The examiner noted that the disability had significant effects on the Veteran's occupation because he had problems with lifting and carrying, although there was no indication as to what the Veteran's occupation was.  As a result, he was assigned different duties at work.  Again, there is no indication as to what duties the Veteran was reassigned from, or to.  The examiner also noted that the disability had a moderate effect on chores, exercise and recreation, and prevented him for engaging in sports.  

In response to the above examination report, the RO confirmed and continued the 10 percent rating assigned for the service-connected spinal stenosis, L2-3.  The Veteran explained, however, that this rating did not take into account the numbness in the lower extremities, which had continued to worsen during the appeal period.  Yet, the Veteran's service-connected disability of spinal stenosis had, up to that point, encompassed the numbness symptomatology in the rating currently assigned, and the Veteran felt that the numbness should be rated separately.  The Veteran therefore filed a separate claim of service connection for a disability manifested by numbness of the lower extremities.  

At a VA examination of the peripheral nerves in July 2007, the Veteran continued to report numbness throughout both lower extremities, primarily pain and parasthesias in L4-5 dermatome.  The specific location of the pain and numbness was identified as L4-L5-S1.  The Veteran also described a burning sensation in the calves and toes.  On examination, the sensory branches of the sciatic nerve distal to L2 had decreased sensation to light touch and decreased position sense.  Reflexes were normal.  There was no muscle atrophy or abnormal muscle tone or bulk.  Gait and balance were normal.  MRI revealed that the Veteran's spinal stenosis was fairly severe at L2-3.  The examiner noted that the Veteran was employed full-time and had not lost any time from work due to the disability.  

The diagnosis was distal lower limb numbness and parasthesias.  The examiner opined that the etiology of the problem was the spinal stenosis because spinal stenosis affected all branches, bilaterally, distal to the lesion site, unlike an HNP which usually affected only one dermatome unilaterally.  There was no paralysis or neuritis, but there was neuralgia.  The examiner noted that this caused significant effects at work because of problems with lifting and carrying, lack of stamina, and pain.  The examiner also noted a moderate effect on chores and traveling, and a severe effect on exercise and sports.  

In light of the findings on the October 2007 examination, the RO assigned separate 10 percent ratings for the neurological component of the left lower extremity (LLE) and the right lower extremity (RLE) associated with the service-connected spinal stenosis, L2-3.  The appeal with regard to the orthopedic manifestations of the service-connected spinal stenosis, L2-3 continued.  

As noted above, per the Board's April 2010 remand instructions, the Veteran was scheduled for a contemporaneous VA examination to determine whether the service-connected spinal stenosis had increased in severity such that a rating in excess of 10 percent was warranted; however, he failed to report to the examination.  

Based on the above findings, the criteria are not met for the assignment of a rating in excess of 10 percent for the service-connected spinal stenosis, L2-3.  Range of motion of the lumbar spine has never been shown to be limited to 60 degrees or less, and the combined range of motion of the thoracolumbar spine has never been shown to be 120 degrees or less.  Furthermore, muscle spasm or guarding has never been severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  Although the examiner in July 2006 noted some mild spasm on examination at the lumbar sacrospinalis, as well as mild lordosis, the examiner specifically indicated in the examination report that the Veteran's muscle spasm, localized tenderness or guarding was not severe enough to be responsible for abnormal gait or abnormal spinal contour.  

In light of the foregoing, the criteria are not met for the assignment of the next higher, 20 percent rating for the service-connected spinal stenosis on the basis of orthopedic manifestations.  The provisions of 38 C.F.R. § 4.40 have also been considered; however, the evidence of record does not show that the Veteran's motion is additionally limited by pain, weakness, fatigue, etc.  DeLuca v. Brown, 8 Vet. App. 202 (1996).  The Veteran demonstrates pain on motion.  However, he does not demonstrate additional range of motion loss due to pain on use or during flare-ups as noted by a medical examiner.  DeLuca.  

Similarly, a higher rating based on neurological symptoms is also not for application in this case.  As noted above, the RO assigned separate 10 percent ratings for each extremity pursuant to 38 C.F.R. § 38 C.F.R. § 4.124a, Diagnostic Code 8520 for paralysis of the sciatic nerve.  A 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve.  The next higher, 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The July 2007 examination report describes the neurological component of the Veteran's service-connected disability as essentially wholly sensory.  Motor examination and reflex examination was normal, and the examiner specifically noted no paralysis or neuritis.  

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a.

Because the numbness is wholly sensory, the criteria for the assignment of a rating in excess of 10 percent for each extremity, based on neurological symptoms, is not warranted.  

Finally, A 20 percent rating is not assignable based on incapacitating episodes of intervertebral disc syndrome because incapacitating episodes having a total duration of at least two weeks but less than four weeks during a 12 month period have never been demonstrated.  

With regard to occupational impairment, the VA examiner in July 2006 noted that the Veteran's service-connected spinal stenosis had significant effects on the Veteran's occupation, yet there was no indication in that examination report of what the Veteran's occupation was.  In an unrelated VA examination report for the thumb and fingers, dated in July 2007, the Veteran reported his occupation as desktop computer technician, and did not indicate that he was required to do any heavy lifting.  Furthermore, the Veteran reported at all examinations that accommodations were made at his work as a result of his disabilities.  As such, it does not appear that the Veteran's employment creates additional functional impairment as a result of the service-connected spinal stenosis, L2-3.  The Veteran has remained employed with no significant time lost from work.  

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  However, there has been no showing that the service-connected spinal stenosis under consideration here has rendered impracticable the application of the regular scheduler standards.  The regular scheduler standards contemplate the symptomatology shown in this case as reported on examination and in outpatient treatment records.  In essence, there is no evidence of an exceptional or unusual disability picture in this case which renders impracticable the application of the regular scheduler standards.  As such, referral for consideration for an extraschedular evaluation is not warranted here.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Board finds that a claim for a TDIU is not raised by the record as the evidence of record fails to show that the Veteran is unemployable.

Here, the Board notes that where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

In this case, the Veteran's total combined disability rating associated with his service-connected disabilities do not meet the requisite percentage criteria.  See February 2010 Rating Decision.  Moreover, his medical records, specifically his 2007 VA reports, indicate that the Veteran is fully employed as a computer technician.  Therefore, the Board finds that no further consideration of a TDIU is warranted.


ORDER

A disability rating in excess of 10 percent for the service-connected spinal stenosis, L3-4 is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


